Citation Nr: 1525538	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral syndrome with patellofemoral joint space degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee patellofemoral syndrome with patellofemoral joint space degenerative changes, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee patellofemoral syndrome.

6.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to a low back disorder and/or service-connected right and left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to June 1975, from January 1976 to January 1980, and from February 1983 to November 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In July 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the March 2014 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disorder, and bilateral hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome with patellofemoral joint space degenerative changes was not productive of actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation or lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; removal of the semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran's left knee patellofemoral syndrome with patellofemoral joint space degenerative changes was not productive of actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation or lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; removal of the semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 percent for right knee patellofemoral syndrome with patellofemoral joint space degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2014).

2.  The criteria for an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome with patellofemoral joint space degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in June 2009, prior to the initial decision on the claims in August 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

In the July 2014 remand, the Board directed the RO/AMC to request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his bilateral knee disabilities.  In August 2014, the AMC requested that the Veteran complete an authorization so that it could obtain records from any identified providers who treated him for his bilateral knee disabilities.  Thereafter, the Veteran submitted copies of additional VA treatment records pertinent to another claim and medical treatise information relevant to other claims on appeal.  He did not identify or provide any additional records pertinent to treatment for his bilateral knee disabilities.

In addition, in the July 2014 remand, the Board directed the RO/AMC to obtain any outstanding VA medical records.  In accordance with the remand directive, the AMC obtained VA treatment notes dated from December 1997 to March 2014.

The Veteran has not identified any other outstanding records that are pertinent to the issues decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in August 2009, July 2011, and October 2014.  In addition, a VA addendum opinion was provided in May 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the knee disabilities in detail sufficient to allow the Board to make a fully informed determination.  Id.  Moreover, the October 2014 VA examination report was fully responsive to the July 2014 remand directives, and the examiner addressed all pertinent rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral knee disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the July 2014 remand, the Board finds that AMC substantially complied with the Board's remand directives with respect to the increased rating claims on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential private medical evidence, obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with a sufficient VA examination for his bilateral knee disabilities.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the March 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the increased rating issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  In fact, a considerable amount of time was spent identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate these claims and held the record open for a period of 60 days for to provide the Veteran and his representative additional time to submit evidence.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected bilateral knee disabilities on appeal are currently assigned 10 percent evaluations pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).

Under Diagnostic Code 5261, a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

Under Diagnostic Code 5260, a 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased ratings for his bilateral knee disabilities.  

Initially, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion.  The record does not show that flexion was limited to 45 degrees or less to warrant a higher or separate evaluation at any point during the appeal period.  In fact, during the August 2009 VA examination, the Veteran demonstrated left knee flexion to 135 degrees with no objective evidence of pain on motion, and he demonstrated right knee flexion to 130 degrees.  The examiner noted that the Veteran had pain on range of motion testing in his right knee; however, he still demonstrated full range of motion.  In addition, during the July 2011 VA examination, the Veteran demonstrated full flexion in both knees on three repetitive range of motion tests.  During the October 2014 VA examination, he demonstrated left and right knee flexion to 140 degrees or greater with no objective evidence of painful motion.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5260.

The Board also finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5261 for limitation of extension   The record does not show that extension was limited to 10 degrees to warrant a higher disability rating under these criteria.  In fact, during the August 2009 VA examination, the Veteran demonstrated left and right knee extension to 0 degrees, and during the July 2011 VA examination, the examiner noted that the Veteran demonstrated full extension on three different occasions.  At the October 2014 VA examination, the Veteran also had extension to at least 0 degrees with no evidence of painful motion.  As such, the current ratings assigned contemplate the Veteran's symptomatology of painful motion, and an increased evaluation under Diagnostic Code 5261 is not warranted.

In an effort to afford the Veteran the highest possible rating, the Board has also determined whether any other rating criteria are applicable.

In considering the criteria of Diagnostic Code 5257, the Board notes that the Veteran complained that his knees "buckled" on several instances throughout the period on appeal.  See, e.g., May 2010 VA addendum opinion, July 2011 VA examination report, February 2015 statement.  However, none of the VA examiners indicated that either knee had any instability.  In fact, the August 2009 VA examiner indicated that there was no instability.  He noted that McMurray's and Lachman's tests were negative and stated that there was no medial or lateral instability in the bilateral knees.  The July 2011 VA examiner acknowledged the Veteran's report that his knees buckled every two to three months depending on his activity level; however, he also noted that there was no history of falls due to the reported buckling of the Veteran's knees.  In addition, the VA examiner noted that bilateral McMurray's, Lachman's, anterior and posterior drawer signs, and varus and valgus stress testing in neutral and in 30 degrees of flexion, were all negative.  The October 2014 VA examiner further reported that anterior, posterior, and medial-lateral instability testing were all normal and that that there was no evidence or history of any recurrent patellar subluxation or dislocation.  In addition, he noted that there was no x-ray evidence of patellar subluxation.  Thus, several physical examinations performed by medical professionals provided affirmative evidence that there was no instability or subluxation.  While the Veteran is certainly competent to report experiencing symptoms such as knee instability, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has lateral instability or recurrent subluxation. 

Moreover, the Board notes that February 2012 VA treatment notes document the Veteran's reports that he had low back pain that radiated down his bilateral legs that caused his knees to buckle.  Therefore, on the Veteran's own account, it appears that his knees have not buckled due to knee instability, but rather that he may have some radiculopathy, which should be addressed during a VA examination for his claimed low back disorder, as discussed below.  Thus, a higher evaluation is not warranted under Diagnostic Code 5257.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of either knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Indeed, based on the aforementioned range of motion findings, the record shows that the Veteran's left and right knees are not fixated or immobile even when painful motion is considered.  Moreover, the October 2014 VA examiner indicated that the Veteran did not have any meniscal conditions, surgical procedures for a meniscal condition, or tibia or fibula impairment.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's bilateral disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left and right knees is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the July 2011 and October 2014 VA examiners noted that the Veteran's knees did not have any diminution with repetitive testing and each examiner specifically stated that there were no DeLuca criteria.  In addition, the August 2009 VA examiner noted that, even considering painful motion in the right knee, the Veteran still had full range of motion.  

Accordingly, the Board concludes that increased ratings in excess of the 10 percent evaluations assigned are not warranted for the Veteran's left and right knee disabilities.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left and right disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left and right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain and functional loss of his left and right knees, are contemplated in the rating criteria.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left and right knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for right knee patellofemoral syndrome with patellofemoral joint space degenerative changes, currently evaluated as 10 percent disabling, is denied.

An increased rating for left knee patellofemoral syndrome with patellofemoral joint space degenerative changes, currently evaluated as 10 percent disabling, is denied.


REMAND

In July 2014, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disorder, and bilateral hip osteoarthritis for further development.  The case has since been returned to the Board for appellate review.  However, the Board must remand these issues again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Id. at 271.  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

The Board remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus to obtain a medical opinion.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's bilateral hearing loss was related to his military service, including noise exposure as well as any sinusitis and ear infections therein.  In providing this opinion, the examiner was directed to presume that the Veteran is competent to report his in-service noise exposure.  The examiner was informed that, in providing his or her opinion, he or she could not rely solely on the absence of hearing loss in service to support a negative nexus opinion.

Thereafter, the Veteran was afforded a VA audiology examination in October 2014.  In her opinion, the VA examiner noted that the Veteran was exposed to high noise levels in boiler rooms, engine rooms, emergency generator rooms, mechanical spaces, and from helicopter noise during service.  She opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  She referenced a September 2005 Institute of Medicine study in her opinion.  She noted that the study showed that there was no scientific basis for delayed or late onset noise-induced hearing loss.  Specifically, she stated, "In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service.  Therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exist."  She indicated that the Veteran had no hearing loss at separation from service in 1986 and that the first documentation of permanent hearing loss was in December 2008.  The VA examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She also provided the following:

There are many possible causes for tinnitus; however, tinnitus is often idiopathic.  In the absence of a clinically significant standard threshold shift at frequency(s) consistent with noise exposure, a noise induced hearing loss and/or documentation of tinnitus in the [V]eteran's service medical records, the etiology of any reported tinnitus does not appear to be related to acoustic trauma during military service, hearing loss[,] or changes in hearing.  The cause of the [V]eteran's tinnitus appears to lie elsewhere.

Although the October 2014 VA examiner provided opinions as to whether the Veteran's bilateral hearing loss and tinnitus were related to military noise exposure, she did not provide an opinion as to whether his bilateral hearing loss and tinnitus were related to any sinusitis or ear infections during service.  

The Board also remanded the Veteran's claims for service connection for a low back disorder and bilateral hip osteoarthritis to the RO to obtain a medical opinion to determine the etiology of those disorders.  Specifically, the examiner was directed to provide opinions as to whether it was at least as likely as not that the Veteran had current low back and hip disorders that were related to his military service, including any pertinent complaints therein.  In addition, the examiner was directed to provide opinions as to (1) whether it was at least as likely as not that the Veteran had a current low back disorder that was either caused by or permanently aggravated by his service-connected bilateral knee disabilities, and (2) whether it was at least as likely as not that the Veteran had a current bilateral hip disorder that was either caused by or permanently aggravated by a low back disorder or his service-connected bilateral knee disabilities.

In addition, in reviewing the additional VA treatment notes obtained and associated with the electronic claims file in compliance with the July 2014 remand directives, the Board notes that, in a February 2012 VA treatment note, the Veteran reported that he was involved in a motor vehicle accident when he was a teenager, and, as a result, he fractured vertebrae in his spine.  Therefore, on remand, the examiner should also address whether the Veteran had a lumbar spine disorder that preexisted his service.

Thereafter, the Veteran was provided VA spine and hip examinations in October 2014.  In the VA spine examination report, the examiner opined that the Veteran's osteoarthritis and degenerative disc disease of the lumbosacral spine were less likely than not caused or aggravated by his service or his service-connected knee condition.  He noted that the Veteran had general arthritis and disc disease with an onset and diagnosis many years after he separated from service.  He concluded, therefore, that his "service and his inflammation of knee tendon are not related or caused or aggravated (sic) his back condition."  The examiner's opinion was not responsive to the July 2014 remand directives; therefore, a remand is necessary for an additional opinion.

In the VA hip examination report, the examiner reported a normal examination and normal radiology of the bilateral hips.  He stated, "Without objective finding (sic) it is less likely as not that the [V]eteran has any permanent disability of his bilateral hips.  In my opinion[,] the [V]eteran's current symptoms are more likely than not caused or aggravated by non-service related and non-service connected issues."  The Board notes that the examiner did not address the previous diagnoses of record.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the remand directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss, tinnitus, a low back disorder, and a bilateral hip disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completion of the foregoing development, the 
AOJ should refer the Veteran's claims file to the October 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and tinnitus that is related to his sinusitis and ear infections in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the October 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any low back and hip disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address a February 2012 VA treatment note, in which the Veteran reported that he was in a motor vehicle accident as a teenager and sustained a fractured vertebrae.  Then, the examiner should address whether a low back disorder clearly and unmistakably preexisted the Veteran's active duty service.  If so, the examiner should state whether there was an increase in the severity of the preexisting low back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

If the examiner determines that a low back disorder did not clearly and unmistakably preexist the Veteran's active service, the examiner should identify all current low back disorders.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran has a current low back disorder that is related to his military service, including any complaints of back pain therein.  He or she should also opine as to whether it is at least as likely as not that he has a current low back disorder that was either caused by or permanently aggravated by his service-connected bilateral knee disabilities.

The examiner should also state whether it is at least as likely as not that the Veteran has a current bilateral hip disorder that is related to his military service.  He or she should also opine as to whether it is at least as likely as not that he has a current bilateral hip disorder that was either caused by or permanently aggravated by a low back disorder or his service-connected bilateral knee disabilities.

In providing these opinions, the examiner should specifically comment on an October 1985 diagnosis of a right hip soft tissue strain in the Veteran's service treatment notes, various reports of leg length discrepancy (see, e.g., July 2008 VA physical therapy note), notations that the Veteran favored his right leg due to knee pain and limped (see February 1989, March 1991, and August 1991 VA knees examinations, and reported pelvic misalignment (see October 2009 notice of disagreement).  

In addition, the examiner is requested to comment on the Veteran's complaints that his low back pain radiates to his bilateral legs and causes his knees to buckle (see February 2012 VA treatment notes).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


